DETAILED ACTION

Status of the Application
	Claims 1-21 are pending and currently under consideration for patentability under 37 CFR 1.104.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Election/Restrictions
	The Examiner contacted Mr. John Rabena (registration number 38,584) on February 11, 2021 to solicit a provisional election. Mr. Rabena declined to elect by telephone, and requested a written restrictions/election requirement. Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-6, 18, and 20, drawn to a device, method, and medium for deriving location-based tendency information associated with users based on historical location and behavior data, classified in G06Q 30/0255.
II. Claims 7-17, 19, and 21, drawn to a device, method, and medium for selecting and distributing advertisements to users based on acquired user data and known location-based tendency information, classified in G06Q 30/0261.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related devices, methods, and media. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the invention I includes at least the steps of “acquire designated location information regarding a location of a place that has been designated in advance… acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information…identify the identification information associated with the terminal location information being substantially the same as the designated location information, and output tendency information indicating a tendency of at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information, for distribution of information regarding the designated place” (claims 1, 17, and 20), which are not required by invention II. Each of the claims dependent from these independent claims also comprise features not required by invention II. 
Invention II includes at least the steps of “acquire second operation 78information indicating at least one operation behavior taken through at least one terminal operation by a second user on a second terminal…acquire the tendency information from an advertisement information storage that associates and stores the tendency information…and advertisement information regarding the place that has been designated in advance; and a distribution code configured to cause the at least one processor to distribute, in response to determination that the acquired second operation information corresponds to the acquired tendency information, the advertisement information associated with the acquired tendency information to the second terminal” (claims 7, 19, and 21), which are not required by invention I. Each of the claims dependent from these independent claims also comprise features not required by invention I.

Accordingly, the inventions as claimed have a materially different design, mode of operation, function, or effect; and  they do not encompass overlapping subject matter (i.e., encompass mutually exclusive scope). Furthermore, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621